Lowe, C. J.,
delivered the opinion of the Court.
The action was brought to recover compensation for materials furnished in constructing a building, and to enforce a Mechanics Lien upon the premises for the amount due. It appears from the complaint that the notice of Lien was filed in the Recorders Office more than three months after the materials were furnished, but within three months after the completion of the building.
The Defendants demurred, the demurrer was sustained, and the Defendants had judgment, from which the Plaintiff appeals.
By the first section of the Mechanics Lien Law (Acts of 1869, p. 8), it is provided “that any person who shall hereafter, by virtue of any contract with the owner (or his agent) of any building, or other improvement, perform any labor upon, or furnish any materials for, the construction or repairing of such building, or other improvement, shall upon filing the notice prescribed in the next section, have Lien, &c.”
*254The second section provides that “any person may avail himself of the provisions of this Act, whether his claims be due or not, by filing in the Recorders Office of the county in which such building or other improvement is situated, at any time within three months after the labor performed or material furnished, or after the completion of such building, or other improvement, a notice of his inténtion to hold a Lien upon such building, &c.”
It is insisted by the Defendants that a proper construction of this Act requires “that the Lien must be filed, in case of labor, within three months after performing the labor; in case of material, within three months after the time when the material was furnished; in case of building, or improvement by contract, within three months after the completion of the building or improvement.”
I cannot concur in this view of the Act. The first section of the Statute provides for a lien in favor of two classes of persons, who are described as those persons “who shall perform any labor upon, or furnish any materials for,” the construction, &c., of any building. All persons, therefore, who come within this description, are entitled to a Lien, and none others.
The Statute provides for no third class, and no distinction can be made among those provided for by the Statute, which the Statute does not itself make.
The Statute does not in terms provide for the contractor of the entire improvement as such, and does not provide for such as a distinctive class. Doubtless a general contractor for the entire job, or the person who contracts for the last work and completion of the improvement, may have the Lien, but this is because he is embraced within the language of the Act as performing labor and furnishing material, but he is embraced within it by no other designation a nd in no other sense than he who furnishes but a portion of the labor or material. The Lien is given to those who “perform any labor” or “furnish any materials,” and the lien may be secured by filing in the Recorders Office, “at any time within three *255months after the labor performed or material furnished, or after the completion of such building, a notice, &c.” No distinction whatever is made among the Lien holders as to the time within which the Lien shall be filed.
The Statute says : “Any person may avail himself of the provisions of this Act, * * by filing in the Recorders Office, * * * at any time within three months after the labor performed or material furnished, or after the completion of such building,” a notice, &c. It seems to me plain that one rule as to time is made for all. I think “any person” means “any person” entitled to the Lien, and he may file within three months from furnishing the labor or material, or in three months from the completion of the building. The alternative is expressly stated as to all, and hence the option is given to all. There is no third class to be provided for, or as to whom a distinction can be made.
But it is urged, that if this construction of the Statute be adopted, that part of the second section which provides that the notice may be filed within three months from the time the labor is performed or the material furnished, becomes imperative, as that is necessarily embraced in the subsequent clause, giving three months from the completion of the building, and that in obedience to the rule of construction that some operative effect should be given to all the words of a Statute, the interr pretation contended for by the Defendants should be adopted. The rule that a distinctive effect should be given to all the words of a Statute is not imperative. It is not a very strange occurrence in Statutes to find cumulative or superfluous words. The true rule in this regard I take to be this, that the Statute shall be so expounded, if practicable, as to give effect to every part of it, but when this cannot be done consistently with the language and intent of the Act, we are to give effect to what was manifestly the intention of the Legislature. Sedgwick on Statutory and Constitutional Law,' p. 238.
There is also another rule of interpretation which should not be overlooked, and that is that Statutes are *256to be read according to tlie obvious and natural import of their language, and the construction I have given seems to be within this rule.
But the construction of the second section contended for, that the three months’ limitation of notice applies to those who perform labor and furnish material, to. the exclusion of the right to file within three months after completion of the building, would be equally obnoxious to the rule that effect should be given to all the words of a Statute; for upon such construction the words giving three months after the completion of the building become inoperative and superfluous. In the case supposed of a contractor for the entire work, he is entitled to a Lien only because he is embraced within the description of persons who perform labor and furnish material, and as such he must file his notice within three months from the time of performing the labor and' furnishing the material, and hence as to him the three months would be three months from the completion of the building, and the express words of three months from the completion of the building become uséless and inoperative. So that by the Defendants interpretation nothing is gained in reconciliation to the suggested rule of construction.
The language of the second section seems not to have been very well guarded and selected, but I am clearly of the opinion that the object and intent was to give to all parties entitled to a Lien under the Act, privilege of filing the notice at any time' within three months after the completion of the building. Some support, I think, is derived to this view, if it were necessary, from the fourth section, which requires that in a suit for enforcing the Lien the time of completing the building should be averred. This could be of no possible avail if the notice was’ to be filed in all cases within three months from the furnishing of labor or material.
A question i$- made in argument as to the effect of a conveyance . of' the. premises after the furnishing of the material; and before the filing, of the Lien, but as no such question is made by the Record,. X .forbear to, comment upon it.
*257The judgment should he reversed and the cause remanded for further proceedings.
Emerson, J., concurred.